   Case: 1:19-cv-07667 Document #: 52 Filed: 01/31/20 Page 1 of 18 PageID #:4247




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

RIVER LIGHT V, L.P. and
TORY BURCH LLC,                                     Case No. 19-cv-07667

                       Plaintiffs,                  Judge Steven C. Seeger

       v.                                           Magistrate Judge Sunil R. Harjani

YAOLONG HE, et al.,

                       Defendants.


                                FINAL JUDGMENT ORDER

       This action having been commenced by Plaintiffs River Light V, L.P. and Tory Burch

LLC (together, “Tory Burch” or “Plaintiffs”) against the defendants identified on Schedule A,

and using the Defendant Domain Names and Online Marketplace Accounts (collectively, the

“Defendant Internet Stores”);

       This Court having entered a temporary restraining order and preliminary injunction,

including a domain name transfer order and asset restraining order;

       Plaintiffs having voluntarily dismissed a number of the defendants under Rule

41(a)(1)(A)(i), as designated by the word “DISMISSED” in the attached Schedule A (see Dckt.

Nos. 37, 46);

       Plaintiffs having moved for entry of Default and Default Judgment against all remaining

defendants, as identified on the attached Schedule A (collectively, the “Defaulting Defendants”)

       Plaintiffs having properly completed service of process on Defaulting Defendants, the

service of process on Defaulting Defendants via email as approved by this Court, along with any

notice that Defaulting Defendants received from domain name registrars and payment
   Case: 1:19-cv-07667 Document #: 52 Filed: 01/31/20 Page 2 of 18 PageID #:4248




processors, being notice reasonably calculated under all circumstances to apprise Defaulting

Defendants of the pendency of the action and affording them the opportunity to answer and

present their objections; and

       Defaulting Defendants having failed to answer the Amended Complaint or otherwise

plead, and the time for answering the Amended Complaint having expired;

       THIS COURT HEREBY FINDS that it has personal jurisdiction over Defaulting

Defendants since Defaulting Defendants directly target their business activities toward

consumers in the United States, including Illinois. Specifically, Defaulting Defendants are

reaching out to do business with Illinois residents by operating one or more commercial,

interactive Defendant Internet Stores through which Illinois residents can purchase products

using infringing and counterfeit versions of the TORY BURCH Trademarks (a list of which is

included in the below chart).

Registration
                Trademark            Depiction of Mark                 Goods and Services
 Number

                   TORY                                           For: Retail clothing stores in
 3,386,532                             TORY BURCH
                  BURCH                                           class 035.


                                                                  For: Coats; dresses; footwear;
                   TORY                                           headwear; jackets; pants;
 3,428,373                             TORY BURCH
                  BURCH                                           shirts; shorts; skirts; sweaters;
                                                                  swim wear; tops in class 025.


                   TORY                                           For: Cosmetic bags sold
 3,428,374                             TORY BURCH
                  BURCH                                           empty; handbags; in class 018.


                   TORY
 3,428,816                             TORY BURCH                 For: Jewelry in class 014.
                  BURCH




                                             2
   Case: 1:19-cv-07667 Document #: 52 Filed: 01/31/20 Page 3 of 18 PageID #:4249




Registration
               Trademark         Depiction of Mark              Goods and Services
 Number


                 TORY                                      For: Eyewear and eyewear
 3,758,631                         TORY BURCH
                BURCH                                      cases in class 009.



                 TORY
 3,814,500                         TORY BURCH              For: Candles in class 004.
                BURCH


                                                           For: Cell phone cases; leather
                                                           protective covers specially
                                                           adapted for personal
                 TORY
 4,205,354                         TORY BURCH              electronic devices; protective
                BURCH
                                                           covers and cases for cell
                                                           phones, laptops and portable
                                                           media players in class 009.


                 TORY
 4,656,700                         TORY BURCH              For: Watches in class 014.
                BURCH


                                                           For: Candles in class 004.

                                                           For: Jewelry in class 014.

                                                           For: Accessories, namely,
                                                           handbags, umbrellas and
                                                           cosmetic bags sold empty in
                                                           class 018.

 3,029,795                                                 For: Housewares, namely
                  TT                                       towels in class 024.

                                                           For: Clothing, namely, shirts,
                                                           tops, sweaters, pants, skirts,
                                                           shorts, dresses, bathing suits,
                                                           bikinis, sarongs, shoes, socks,
                                                           belts, robes and headwear;
                                                           outerwear, namely, scarves,
                                                           jackets, vests and coats in
                                                           class 025.

                                        3
   Case: 1:19-cv-07667 Document #: 52 Filed: 01/31/20 Page 4 of 18 PageID #:4250




Registration
               Trademark         Depiction of Mark              Goods and Services
 Number

                                                           For: A full line of handbags in
                                                           class 018.
 3,563,326        TT                                       For: A full line of women’s
                                                           clothing and footwear in class
                                                           025.




 4,029,068        TT                                       For: Robes in class 025.




                                                           For: Eyewear and eyewear
 4,045,568        TT
                                                           cases in class 009.




                                                           For: Metal key chains in class
 4,129,090        TT
                                                           006.




                                                           For: Leather key chains in
 4,150,523        TT
                                                           class 018.




                                                           For: Backpacks; beach bags;
                                                           business card cases; coin
 4,213,404        TT                                       purses; overnight bags;
                                                           wallets; wristlet bags in class
                                                           018.

                                        4
   Case: 1:19-cv-07667 Document #: 52 Filed: 01/31/20 Page 5 of 18 PageID #:4251




Registration
               Trademark         Depiction of Mark              Goods and Services
 Number

                                                           For: Cell phone cases; leather
                                                           protective covers specially
                                                           adapted for personal
 4,213,405        TT                                       electronic devices; protective
                                                           covers and cases for cell
                                                           phones, laptops and portable
                                                           media players in class 009.




 4,664,182        TT                                       For: Watches in class 014.




                                                           For: Business card cases;
                                                           cosmetic cases sold empty;
 4,317,165        TT                                       handbags; leather pouches;
                                                           purses; tote bags; wallets;
                                                           wristlet bags in class 018.


                                                           For: Belts; dresses; footwear;
                                                           hats; jackets; pants; scarves;
 4,345,875        TT
                                                           shirts; sweaters; swimwear in
                                                           class 025.




 4,363,739        TT                                       For: Jewelry in class 014.




                                                           For: cell phone cases;
                                                           eyewear; leather protective
                                                           covers specially adapted for
 4,382,707        TT                                       personal electronic devices;
                                                           protective covers and cases for
                                                           cell phones, laptops and
                                                           portable media players;
                                                           sunglasses in class 009.
                                        5
   Case: 1:19-cv-07667 Document #: 52 Filed: 01/31/20 Page 6 of 18 PageID #:4252




Registration
               Trademark         Depiction of Mark              Goods and Services
 Number


 4,242,007        TT                                       For: Eyewear in class 009.



                                                           For: Belts; footwear in class
 4,365,683        TT
                                                           025.


                                                           For: Backpacks; cosmetic
                                                           cases sold empty; handbags;
 4,459,720        TT
                                                           leather pouches; and tote bags
                                                           in class 018.


                                                           For: Handbags and wallets in
 4,345,879        T
                                                           class 018.



 4,345,878        T                                        For: Jewelry in class 014.



                                                           For: cell phone cases;
                                                           eyewear; leather protective
                                                           covers specially adapted for
                                                           personal electronic devices;
 4,345,877        T
                                                           protective covers and cases for
                                                           cell phones, laptops and
                                                           portable media players;
                                                           sunglasses in class 009.


                                                           For: Footwear, scarves, shirts,
 4,345,880        T
                                                           and sweaters in class 025.




                                        6
     Case: 1:19-cv-07667 Document #: 52 Filed: 01/31/20 Page 7 of 18 PageID #:4253




Registration
                Trademark               Depiction of Mark                  Goods and Services
 Number




 3,920,528           TT                                               For: Eyewear in class 009.




 4,422,079         TORY                       TORY                    For: Handbags in class 018.


 5,015,665         TORY                       TORY                    For: Watches in class 014.


 3,479,178         REVA                       REVA                    For: Footwear in class 025.


 3,918,505         REVA                       REVA                    For: Handbags in class 018.


        THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful

federal trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin

(15 U.S.C. § 1125(a)), and violation of the Illinois Uniform Deceptive Trade Practices Act (815

ILCS § 510, et seq.).

        IT IS HEREBY ORDERED that Tory Burch’s Motion for Entry of Default and Default

Judgment is GRANTED, that Defaulting Defendants are deemed in default and that this Final

Judgment is entered against Defaulting Defendants under Rule 55(b).

        IT IS FURTHER ORDERED that:

1.      Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

        and other persons in active concert or particpation with them are permanently restrained

        from:



                                                7
     Case: 1:19-cv-07667 Document #: 52 Filed: 01/31/20 Page 8 of 18 PageID #:4254




        a. using the TORY BURCH Trademarks or any reproductions, counterfeit copies or

           colorable imitations thereof in any manner in connection with the distribution,

           marketing, advertising, offering for sale, or sale of any product that is not a genuine

           Tory Burch product or not authorized by Plaintiffs to be sold in connection with the

           TORY BURCH Trademarks;

        b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           Tory Burch product or any other product produced by Tory Burch, that is not Tory

           Burch’s or not produced under the authorization, control or supervision of Tory

           Burch and approved by Tory Burch for sale under the TORY BURCH Trademarks;

        c. committing any acts calculated to cause consumers to believe that Defaulting

           Defendants’ products are those sold under the authorization, control or supervision of

           Tory Burch, or are sponsored by, approved by, or otherwise connected with Tory

           Burch;

        d. further infringing the TORY BURCH Trademarks and damaging Tory Burch’s

           goodwill; and

        e. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

           distributing, returning, or otherwise disposing of, in any manner, products or

           inventory not manufactured by or for Tory Burch, nor authorized by Tory Burch to be

           sold or offered for sale, and which bear any of Tory Burch’s trademarks, including

           the TORY BURCH Trademarks, or any reproductions, counterfeit copies or colorable

           imitations thereof.

2.      The domain name registries for (1) toryburchturkey.com, Def. No. 27; (2)

        toryburchaustraliasale.com, Def. No. 28; (3) zapatillastoryburch.com, Def. No. 42; (4)

                                                8
     Case: 1:19-cv-07667 Document #: 52 Filed: 01/31/20 Page 9 of 18 PageID #:4255




        toryburchshoesau.com, Def. No. 95; and (5) toryburchhandbags.us, Def. No. 187,

        including, but not limited to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic,

        Nominet, and the Public Interest Registry, within three (3) business days of receipt of this

        Order, shall, at Tory Burch’s choosing:

        a. unlock and change the registrar of record for the specified Defendant Domain Names

             to a registrar of Tory Burch’s selection; or

        b. disable the specified Defendant Domain Names and make them inactive and

             untransferable.

3.      The domain name registrars, including, but not limited to, GoDaddy Operating Company,

        LLC (“GoDaddy”), Name.com, PDR LTD. d/b/a PublicDomainRegistry.com (“PDR”),

        and Namecheap Inc. (“Namecheap”), within three (3) business days of receipt of this

        Order, shall take any steps necessary to transfer (1) toryburchturkey.com, Def. No. 27;

        (2) toryburchaustraliasale.com, Def. No. 28; (3) zapatillastoryburch.com, Def. No. 42; (4)

        toryburchshoesau.com, Def. No. 95; and (5) toryburchhandbags.us, Def. No. 187, to a

        registrar account of Tory Burch’s selection so that these specified Defendant Domain

        Names can be redirected or disabled.

4.      Pursuant to 15 U.S.C. § 1117(c)(2), Tory Burch is awarded statutory damages from each

        of the Defaulting Defendants in the amount of two hundred fifty thousand dollars

        ($250,000) for willful use of counterfeit TORY BURCH Trademarks on products sold

        through at least the Defendant Internet Stores. The two hundred fifty thousand dollar

        ($250,000) award shall apply to each distinct Defaulting Defendant only once, even if

        they are listed under multiple different aliases in the Amended Complaint and Schedule

        A.

                                                   9
     Case: 1:19-cv-07667 Document #: 52 Filed: 01/31/20 Page 10 of 18 PageID #:4256




5.       PayPal, Inc. (“PayPal”), Alipay, and Amazon Pay shall, within two (2) business days of

         receipt of this Order, permanently restrain and enjoin any non-U.S. based accounts

         connected to Defaulting Defendants, Defaulting Defendants’ Online Marketplace

         Accounts or Defaulting Defendants’ websites identified in Schedule A from transferring

         or disposing of any funds, up to the above identified statutory damages award, or other of

         Defaulting Defendants’ assets.

6.       All monies, up to the above identified statutory damages award, currently restrained in

         Defaulting Defendants’ financial accounts, including monies held by PayPal, Alipay, and

         Amazon Pay, are hereby released to Tory Burch as partial payment of the above-

         identified damages, and PayPal, Alipay, and Amazon Pay are ordered to release to Tory

         Burch the amounts from Defaulting Defendants’ financial accounts within ten (10)

         business days of receipt of this Order.

7.       In the event that Tory Burch identifies any additional online marketplace accounts,

         domain names or financial accounts owned by Defaulting Defendants, Tory Burch may

         send notice of any supplemental proceeding to Defaulting Defendants by email at the

         email addresses identified in Exhibits 3 and 4 to the Declaration of Wendy Lang

         Kaplowitz and any email addresses provided for Defaulting Defendants by third parties.

8.       The ten thousand dollar ($10,000) surety bond posted by Tory Burch is hereby released

         to Tory Burch or its counsel, Greer, Burns & Crain, Ltd. The Clerk of the Court is

         directed to return the surety bond previously deposited with the Clerk of the Court to

         Tory Burch or its counsel.

This is a Final Judgment.




                                                   10
  Case: 1:19-cv-07667 Document #: 52 Filed: 01/31/20 Page 11 of 18 PageID #:4257




Date: January 31, 2020

                                            Steven C. Seeger
                                            United States District Judge




                                       11
  Case: 1:19-cv-07667 Document #: 52 Filed: 01/31/20 Page 12 of 18 PageID #:4258




            River Light V, L.P., et al. v. Yaolong He, et al. - Case No. 19-cv-7667


                                     Schedule A
No.   Defendant Name / Alias                       No.   Defendant Name / Alias
  1   DISMISSED                                      2   DISMISSED
  3   DISMISSED                                      4   DISMISSED
  5   DISMISSED                                      6   DISMISSED
  7   DISMISSED                                      8   DISMISSED
  9   DISMISSED                                     10   DISMISSED
 11   DISMISSED                                     12   DISMISSED
 13   DISMISSED                                     14   DISMISSED
 15   DISMISSED                                     16   DISMISSED
 17   DISMISSED                                     18   DISMISSED
 19   DISMISSED                                     20   DISMISSED
 21   DISMISSED                                     22   DISMISSED
 23   DISMISSED                                     24   DISMISSED
 25   DISMISSED                                     26   DISMISSED
 27   toryburchturkey.com                           28   toryburchaustraliasale.com
 29   DISMISSED                                     30   DISMISSED
 31   DISMISSED                                     32   DISMISSED
 33   DISMISSED                                     34   DISMISSED
 35   DISMISSED                                     36   DISMISSED
 37   DISMISSED                                     38   DISMISSED
 39   DISMISSED                                     40   DISMISSED
 41   DISMISSED                                     42   zapatillastoryburch.com
 43   DISMISSED                                     44   DISMISSED
 45   DISMISSED                                     46   DISMISSED
 47   DISMISSED                                     48   DISMISSED
 49   DISMISSED                                     50   DISMISSED
 51   DISMISSED                                     52   DISMISSED
 53   DISMISSED                                     54   DISMISSED
 55   DISMISSED                                     56   DISMISSED
 57   DISMISSED                                     58   DISMISSED
 59   DISMISSED                                     60   DISMISSED
 61   DISMISSED                                     62   DISMISSED
 63   DISMISSED                                     64   DISMISSED
 65   DISMISSED                                     66   DISMISSED
 67   DISMISSED                                     68   DISMISSED
                                              12
  Case: 1:19-cv-07667 Document #: 52 Filed: 01/31/20 Page 13 of 18 PageID #:4259




No.   Defendant Name / Alias                No.   Defendant Name / Alias
 69   DISMISSED                              70   DISMISSED
 71   DISMISSED                              72   DISMISSED
 73   DISMISSED                              74   DISMISSED
 75   DISMISSED                              76   DISMISSED
 77   DISMISSED                              78   DISMISSED
 79   DISMISSED                              80   DISMISSED
 81   DISMISSED                              82   DISMISSED
 83   DISMISSED                              84   DISMISSED
 85   DISMISSED                              86   DISMISSED
 87   DISMISSED                              88   DISMISSED
 89   DISMISSED                              90   DISMISSED
 91   DISMISSED                              92   DISMISSED
 93   DISMISSED                              94   DISMISSED
 95   Michael Lujan                          96   DISMISSED
 97   DISMISSED                              98   DISMISSED
 99   DISMISSED                             100   DISMISSED
101   DISMISSED                             102   DISMISSED
103   DISMISSED                             104   DISMISSED
105   DISMISSED                             106   DISMISSED
107   DISMISSED                             108   DISMISSED
109   DISMISSED                             110   DISMISSED
111   DISMISSED                             112   DISMISSED
113   DISMISSED                             114   DISMISSED
115   DISMISSED                             116   DISMISSED
117   DISMISSED                             118   DISMISSED
119   DISMISSED                             120   DISMISSED
121   DISMISSED                             122   DISMISSED
123   DISMISSED                             124   DISMISSED
125   DISMISSED                             126   DISMISSED
127   DISMISSED                             128   DISMISSED
129   DISMISSED                             130   DISMISSED
131   DISMISSED                             132   DISMISSED
133   DISMISSED                             134   DISMISSED
135   DISMISSED                             136   DISMISSED
137   DISMISSED                             138   DISMISSED
139   DISMISSED                             140   DISMISSED
141   DISMISSED                             142   DISMISSED
143   DISMISSED                             144   DISMISSED
145   DISMISSED                             146   DISMISSED
147   DISMISSED                             148   DISMISSED
                                       13
  Case: 1:19-cv-07667 Document #: 52 Filed: 01/31/20 Page 14 of 18 PageID #:4260




No.   Defendant Name / Alias                No.   Defendant Name / Alias
149   DISMISSED                             150   DISMISSED
151   DISMISSED                             152   DISMISSED
153   DISMISSED                             154   DISMISSED
155   DISMISSED                             156   DISMISSED
157   DISMISSED                             158   DISMISSED
159   DISMISSED                             160   DISMISSED
161   DISMISSED                             162   DISMISSED
163   DISMISSED                             164   DISMISSED
165   DISMISSED                             166   DISMISSED
167   DISMISSED                             168   DISMISSED
169   DISMISSED                             170   DISMISSED
171   DISMISSED                             172   DISMISSED
173   DISMISSED                             174   DISMISSED
175   DISMISSED                             176   DISMISSED
177   DISMISSED                             178   DISMISSED
179   DISMISSED                             180   DISMISSED
181   DISMISSED                             182   DISMISSED
183   DISMISSED                             184   DISMISSED
185   DISMISSED                             186   DISMISSED
187   Devin Crepp                           188   DISMISSED
189   DISMISSED                             190   DISMISSED
191   DISMISSED                             192   DISMISSED
193   DISMISSED                             194   DISMISSED
195   DISMISSED                             196   DISMISSED
197   DISMISSED                             198   DISMISSED
199   DISMISSED                             200   DISMISSED
201   DISMISSED                             202   DISMISSED
203   DISMISSED                             204   DISMISSED
205   DISMISSED                             206   DISMISSED
207   DISMISSED                             208   DISMISSED
209   DISMISSED                             210   DISMISSED
211   DISMISSED                             212   DISMISSED
213   DISMISSED                             214   DISMISSED
215   DISMISSED                             216   DISMISSED
217   DISMISSED                             218   DISMISSED
219   DISMISSED                             220   DISMISSED
221   DISMISSED                             222   DISMISSED
223   DISMISSED                             224   DISMISSED
225   DISMISSED                             226   DISMISSED
227   DISMISSED                             228   DISMISSED
                                       14
  Case: 1:19-cv-07667 Document #: 52 Filed: 01/31/20 Page 15 of 18 PageID #:4261




No.   Defendant Name / Alias                      No.   Defendant Name / Alias
229   DISMISSED                                   230   DISMISSED
231   Chinese Cabbage8877 Store                   232   Queen's tailo Unique Store
233   XEKshoes Sneakers boot newly                234   Celebrity factory high quality service
      discount Store                                    Store
235   DADIJIER Official Store                     236   ETAILL
237   Fashion Woman Jewelry ShiJie Factory        238   HUANQIU Official Store
239   DISMISSED                                   240   LapoLaka 2nd Store
241   LFFZshoes Sneakers Factory Store            242   Liser Runway Store
243   luckluck store                              244   Penny368 Store
245   Shine 0fficial Store                        246   Shop3671081 Store
247   Shop3865041 Store                           248   Shop4481127 Store
249   Shop4982092 Store                           250   Shop5041217 Store
251   Shop5108059 Store                           252   Shop5201010 Store
253   Shop5371015 Store                           254   Yark Emil Store
255   zimomo Store                                256   DISMISSED
257   DISMISSED                                   258   DISMISSED

No.   Defendant Marketplace URL                   No.   Defendant Marketplace URL
  1   aliexpress.com/store/3362027                  2   aliexpress.com/store/804408
  3   aliexpress.com/store/4472022                  4   aliexpress.com/store/3567038
  5   aliexpress.com/store/2799025                  6   aliexpress.com/store/2341001
  7   aliexpress.com/store/639739                   8   aliexpress.com/store/2829085
  9   DISMISSED                                    10   aliexpress.com/store/1267135
 11   aliexpress.com/store/3512099                 12   aliexpress.com/store/5071036
 13   aliexpress.com/store/5250149                 14   aliexpress.com/store/3476020
 15   aliexpress.com/store/4992221                 16   aliexpress.com/item/32857298880.html
 17   aliexpress.com/store/3865041                 18   aliexpress.com/store/4481127
 19   aliexpress.com/store/4982092                 20   aliexpress.com/store/5041217
 21   aliexpress.com/store/5108059                 22   aliexpress.com/store/5201010
 23   aliexpress.com/store/5371015                 24   aliexpress.com/store/4493054
 25   aliexpress.com/store/534599                  26   DISMISSED
 27   DISMISSED                                    28   DISMISSED

No.   Defendant Domain Name                       No.   Defendant Domain Name
  1   DISMISSED                                     2   DISMISSED
  3   DISMISSED                                     4   DISMISSED
  5   DISMISSED                                     6   DISMISSED
  7   DISMISSED                                     8   DISMISSED
  9   DISMISSED                                    10   DISMISSED
 11   DISMISSED                                    12   DISMISSED

                                             15
  Case: 1:19-cv-07667 Document #: 52 Filed: 01/31/20 Page 16 of 18 PageID #:4262




No.   Defendant Domain Name                 No.   Defendant Domain Name
 13   DISMISSED                              14   DISMISSED
 15   DISMISSED                              16   DISMISSED
 17   DISMISSED                              18   DISMISSED
 19   DISMISSED                              20   DISMISSED
 21   DISMISSED                              22   DISMISSED
 23   DISMISSED                              24   DISMISSED
 25   DISMISSED                              26   DISMISSED
 27   toryburchturkey.com                    28   toryburchaustraliasale.com
 29   DISMISSED                              30   DISMISSED
 31   DISMISSED                              32   DISMISSED
 33   DISMISSED                              34   DISMISSED
 35   DISMISSED                              36   DISMISSED
 37   DISMISSED                              38   DISMISSED
 39   DISMISSED                              40   DISMISSED
 41   DISMISSED                              42   zapatillastoryburch.com
 43   DISMISSED                              44   DISMISSED
 45   DISMISSED                              46   DISMISSED
 47   DISMISSED                              48   DISMISSED
 49   DISMISSED                              50   DISMISSED
 51   DISMISSED                              52   DISMISSED
 53   DISMISSED                              54   DISMISSED
 55   DISMISSED                              56   DISMISSED
 57   DISMISSED                              58   DISMISSED
 59   DISMISSED                              60   DISMISSED
 61   DISMISSED                              62   DISMISSED
 63   DISMISSED                              64   DISMISSED
 65   DISMISSED                              66   DISMISSED
 67   DISMISSED                              68   DISMISSED
 69   DISMISSED                              70   DISMISSED
 71   DISMISSED                              72   DISMISSED
 73   DISMISSED                              74   DISMISSED
 75   DISMISSED                              76   DISMISSED
 77   DISMISSED                              78   DISMISSED
 79   DISMISSED                              80   DISMISSED
 81   DISMISSED                              82   DISMISSED
 83   DISMISSED                              84   DISMISSED
 85   DISMISSED                              86   DISMISSED
 87   DISMISSED                              88   DISMISSED
 89   DISMISSED                              90   DISMISSED
 91   DISMISSED                              92   DISMISSED
                                       16
  Case: 1:19-cv-07667 Document #: 52 Filed: 01/31/20 Page 17 of 18 PageID #:4263




No.   Defendant Domain Name                 No.   Defendant Domain Name
 93   DISMISSED                              94   DISMISSED
 95   toryburchshoesau.com                   96   DISMISSED
 97   DISMISSED                              98   DISMISSED
 99   DISMISSED                             100   DISMISSED
101   DISMISSED                             102   DISMISSED
103   DISMISSED                             104   DISMISSED
105   DISMISSED                             106   DISMISSED
107   DISMISSED                             108   DISMISSED
109   DISMISSED                             110   DISMISSED
111   DISMISSED                             112   DISMISSED
113   DISMISSED                             114   DISMISSED
115   DISMISSED                             116   DISMISSED
117   DISMISSED                             118   DISMISSED
119   DISMISSED                             120   DISMISSED
121   DISMISSED                             122   DISMISSED
123   DISMISSED                             124   DISMISSED
125   DISMISSED                             126   DISMISSED
127   DISMISSED                             128   DISMISSED
129   DISMISSED                             130   DISMISSED
131   DISMISSED                             132   DISMISSED
133   DISMISSED                             134   DISMISSED
135   DISMISSED                             136   DISMISSED
137   DISMISSED                             138   DISMISSED
139   DISMISSED                             140   DISMISSED
141   DISMISSED                             142   DISMISSED
143   DISMISSED                             144   DISMISSED
145   DISMISSED                             146   DISMISSED
147   DISMISSED                             148   DISMISSED
149   DISMISSED                             150   DISMISSED
151   DISMISSED                             152   DISMISSED
153   DISMISSED                             154   DISMISSED
155   DISMISSED                             156   DISMISSED
157   DISMISSED                             158   DISMISSED
159   DISMISSED                             160   DISMISSED
161   DISMISSED                             162   DISMISSED
163   DISMISSED                             164   DISMISSED
165   DISMISSED                             166   DISMISSED
167   DISMISSED                             168   DISMISSED
169   DISMISSED                             170   DISMISSED
171   DISMISSED                             172   DISMISSED
                                       17
  Case: 1:19-cv-07667 Document #: 52 Filed: 01/31/20 Page 18 of 18 PageID #:4264




No.   Defendant Domain Name                 No.   Defendant Domain Name
173   DISMISSED                             174   DISMISSED
175   DISMISSED                             176   DISMISSED
177   DISMISSED                             178   DISMISSED
179   DISMISSED                             180   DISMISSED
181   DISMISSED                             182   DISMISSED
183   DISMISSED                             184   DISMISSED
185   DISMISSED                             186   DISMISSED
187   toryburchhandbags.us                  188   DISMISSED
189   DISMISSED                             190   DISMISSED
191   DISMISSED                             192   DISMISSED
193   DISMISSED                             194   DISMISSED
195   DISMISSED                             196   DISMISSED
197   DISMISSED                             198   DISMISSED
199   DISMISSED                             200   DISMISSED
201   DISMISSED                             202   DISMISSED
203   DISMISSED                             204   DISMISSED
205   DISMISSED                             206   DISMISSED
207   DISMISSED                             208   DISMISSED
209   DISMISSED                             210   DISMISSED
211   DISMISSED                             212   DISMISSED
213   DISMISSED                             214   DISMISSED
215   DISMISSED                             216   DISMISSED
217   DISMISSED                             218   DISMISSED
219   DISMISSED                             220   DISMISSED
221   DISMISSED                             222   DISMISSED
223   DISMISSED                             224   DISMISSED
225   DISMISSED                             226   DISMISSED
227   DISMISSED                             228   DISMISSED
229   DISMISSED                             230   DISMISSED




                                       18
